DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 10, 11, and 14-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.      



Regarding claim 3, it is unclear if the filter recited in claim 3 is additional to the particulate filter and the organic filter recited in claim 1 or not, the adsorbent recited in claim 3 is additional to the organic filter recited in claim 1 or not, and the membrane separator recited in claim 3 is additional to the reverse osmosis module recited in claim 1, or not.

Regarding claim 4, it is unclear if the container filled with pure water recited in claim 4 is same as or different from the supply tank configured to receive the pure water from the water purification system recited in claim 1, line 17.

Regarding claim 10, it is unclear which water does “the water” in claim 10 refer to.

Regarding claim 20, lines 19-20, with respect to the limitation "a cathode and an anode separated by a separator comprising a proton transfer medium,” it is unclear if the proton transfer medium is same as or different from the proton exchange membrane recited in line 3. 

Further, it is unclear if the water treatment system in the recapture loop is separate and distinct from the water purification system which receives water from the recapture loop also.

Regarding claim 21, the relationship and flow sequence between the pure water replenishment system recited in claim 21 and the water purification system recited in claim 20 is unclear.



Claims 3-5, 10, 11, and 14-19 are rejected, because they depend from the rejected claim 1. 

Claims 21-25 are rejected, because they depend from the rejected claim 20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 14-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), and Korean patent application publication no. KR 101859135 (hereinafter called KR135).

Regarding claim 1, Rheaume37 discloses a PEM-based inert gas generating system 10 on an aircraft (see Fig. 1 and paragraphs 0001 and 0010), the system 10 comprising a proton exchange membrane (PEM) inerting system 26 having a PEM 26E (see Fig. 1 and paragraph 0014). Rheaume37 further discloses that in an embodiment, a water tank 38 can be configured to receive purified makeup water to replenish water lost from the system (see paragraph 0019). Rheaume37 further discloses that in an embodiment, water can be replenished at the anode from humidity in air along an anode fluid flow path in fluid communication with the anode (see paragraph 0020). Thus Rheaume37 teaches a pure water supply system configured to provide pure water to the PEM inerting system, wherein the pure water supply system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system. Rheaume37 further discloses a recapture loop comprising conduits connecting outlets from the anode 26A to a water recovery unit 32 which receives oxygen and water vapor stream from the anode 26A, a pump 36 and the water tank 38 configured to direct at least one of moisture and water from an output of the PEM inerting system back into the PEM inerting system (see Fig. 1-3 and paragraphs 0012, 0013, 0019, and 0034). Rheaume37 further discloses that the recapture loop includes a water recovery unit 32 and a cooling unit (see Fig. 1), both reading on a water treatment system.  Rheaume37 further discloses that the pure water replenishment system includes a water purification system to treat water and generate distilled water (reads on pure water) to be supplied to the PEM inerting system generation of (see Fig. 1 

Rheaume37 does not disclose that there is a catalyst at the cathode, and a catalyst at the anode.

Rheaume19 teaches use of a catalyst at the cathode suitable for performing the needed oxygen-reduction reaction at the cathode, and a catalyst at the anode suitable for performing the needed reaction for electrolysis of water at the anode (see paragraph 0013).



Rheaume37 in view of Rheaume19 does not explicitly teach that at least some water is supplied to the pure water purification system from a domestic supply onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM. 

The term “domestic water” in the context of an aircraft is interpreted according to the disclosure of the instant application and the applicants’ remarks in their communication dated 08/25/2021.  The applicants state in 2nd paragraph, page 9, of their communication dated 08/25/2021 that “(A) domestic water supply related to a vehicle is a general water supply onboard the vehicle. Such definition is provided in, at least, paragraph [0069] of the Application (Application as filed, ¶ [0069]). The domestic water supply of an aircraft is the onboard general purpose water supply, which can include water source for potable water onboard the aircraft. This is distinct from specific purpose/use water supplies, such as deionized or pure water, which is not potable.” Thus any onboard general purpose water supply is interpreted to mean “domestic water supply.”

Hoffjan teaches an onboard general purpose water supply system (reads on domestic water supply), wherein water is obtained from a turbine exhaust, gray or contaminated water, and fresh water from an external fresh water source or from an evaporator condenser; water is 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 in view of Rheaume19 by supplying water to the pure water replenishment system from an onboard domestic water supply such as the one taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in various purification steps like passing through the charcoal filters 15 taught by Hoffjan to obtain pure water.

Rheaume37 in view of Rheaume19 and Hoffjan does not explicitly teach that the water purification system includes a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module.

KR135 teaches an ultrapure water production apparatus comprising a pretreatment filter unit 100 which may include a particulate filter, an activated carbon filter (reads on an organic rd and 4th paragraphs).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Rheaume19 and Hoffjan by substituting/supplementing the water purification system taught by Rheaume37 with an ultrapure water production apparatus comprising a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module, as taught by KR135. The person with ordinary skill in the art would have been motivated to make this modification, because KR135 teaches that its system would be capable of producing ultrapure water.

Regarding claim 3, Rheaume37 further discloses that the pure water supply system includes activated charcoal (reads on an adsorbent), a reverse osmosis filtration system (reads on a filter and a membrane separator), or generation of distilled water (thus implicitly teaching use of a condensing separator) (see Fig. 1 and paragraph 0019). Rheaume37 further discloses that the recapture loop includes a water recovery unit 32 which receives oxygen and water vapor stream from the anode 26A and separates oxygen and water vapor streams (see Fig. 1 and paragraph 0012), the water recovery unit 32 reading on a gas-liquid separator. 

Regarding claims 4 and 5, Rheaume37 further discloses that the pure water replenishment system comprises a refillable container 38 filled with pure water (see Fig. 1 and paragraph 0019). 

Regarding claim 14, Rheaume37 in view of Rheaume19, Hoffjan, and KR135 does not explicitly teach that a portion of water treated within the water purification system is supplied to the domestic water supply of the vehicle.

Hoffjan further teaches that a purification process includes an evaporator and condenser stage 14 as well as two active charcoal filters 15, and the output of the filters 15 (reads on water treated within the water purification system) is supplied to a collecting or buffer tank 16 (reads on a domestic water tank of the aircraft) (see Fig. 1 and paragraph 0019), thus teaching that the system is configured to return a portion of water treated within the water purification system to the domestic water tank of the aircraft.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by configuring the system to return a portion of water treated within the water purification system to the domestic water tank of the aircraft as taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be better use of various water streams available in the system.

Regarding claim 15, Rheaume37 discloses a pump 36 configured to supply water to the water purification system (see Fig. 1 and paragraph 0010).

Regarding claim 16, Rheaume37 discloses that the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least one of a vehicle fuel tank ullage space, and a vehicle fire suppression system (see paragraph 0001).

Regarding claim 17, Rheaume19 discloses a controller 36 configured to control operation of the pure water replenishment system (see Fig. 1 and paragraphs 0028-0030). 



Regarding claim 18, Rheaume37 discloses that the water purification system includes an activated charcoal filter (reads on an organic filter) and a reverse osmosis module (see paragraph 0019).

Regarding claim 19, Rheaume37 discloses that the pure water replenishment system includes a water purification system that generates distilled water, thus implicitly teaching use of an evaporator and a condenser (see Fig. 1 and paragraph 0019).  

Regarding claim 20, Rheaume37 discloses a PEM-based inert gas generating system 10 on a vehicle (see Fig. 1 and paragraphs 0001 and 0010), the system 10 comprising a proton exchange membrane (PEM) inerting system 26 having a PEM 26E (see Fig. 1 and paragraph 0014). Rheaume37 further discloses that in an embodiment, a water tank 38 can be configured to receive purified makeup water to replenish water lost from the system (see paragraph 0019). Rheaume37 further discloses that in an embodiment, water can be replenished at the anode from humidity in air along an anode fluid flow path in fluid communication with the anode (see paragraph 0020). Thus Rheaume37 teaches a pure water supply system configured to provide pure water to the PEM inerting system, wherein the pure water supply system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system. Rheaume37 further discloses a recapture loop comprising conduits 

Rheaume37 further discloses that the PEM inerting system 26 comprises: an electrochemical cell comprising a cathode 26C and an anode 26A separated by a proton exchange membrane 26E (reads on a separator comprising an ion transfer medium); a cathode fluid flow path in operative fluid communication with the cathode 26C between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see Fig. 1); a cathode supply fluid flow path between a cathode gas supply source 12 and the cathode fluid flow path inlet (see Fig. 1 and paragraph 0010); an anode fluid flow path in operative fluid communication with the anode 26A, including an anode fluid flow path outlet; an electrical connection to a power source 27 (see Fig. 1 and paragraph 0013); and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the contained volume 30 (see Fig. 1 and paragraph 0011). It is evident that when an amount of inerting gas depleted in oxygen is supplied to the contained volume 30, an equivalent amount of gas present in the contained volume 30 would need to be taken out of the contained volume 30. It is also evident that gas present in the contained volume 30 is more oxygen-depleted than the atmospheric air. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the above-modified system by using the contained volume 30 as the cathode supply gas source.  



Rheaume19 teaches use of a catalyst at the cathode suitable for performing the needed oxygen-reduction reaction at the cathode, and a catalyst at the anode suitable for performing the needed reaction for electrolysis of water at the anode (see paragraph 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 by having a catalyst at the cathode, and a catalyst at the anode as taught by Rheaume19. The person with ordinary skill in the art would have been motivated to make this modification, because Rheaume19 teaches that the advantage of the modification would be promotion of the oxygen-reduction reaction at the cathode, and the reaction for electrolysis of water at the anode (see paragraph 0013).

Rheaume37 in view of Rheaume19 does not explicitly teach that at least some water is supplied to the pure water replenishment system from a domestic water tank onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM. 

The term “domestic water” in the context of an aircraft is interpreted according to the disclosure of the instant application and the applicants’ remarks in their communication dated 08/25/2021.  The applicants state in 2nd paragraph, page 9, of their communication dated 08/25/2021 that “(A) domestic water supply related to a vehicle is a general water supply onboard the vehicle. Such definition is provided in, at least, paragraph [0069] of the Application (Application as filed, ¶ [0069]). The domestic water supply of an aircraft is the onboard general purpose water supply, which can include water source for potable water onboard the aircraft. This is distinct from specific purpose/use water supplies, such as deionized or pure water, which is not potable.” Thus any onboard general purpose water supply is interpreted to mean “domestic water supply.”

Hoffjan teaches an onboard general purpose water supply system (reads on domestic water supply), wherein water is obtained from a turbine exhaust, gray or contaminated water, and fresh water from an external fresh water source or from an evaporator condenser; water is treated in different steps, for example, a purification step or a salination step; stored in tanks 12 and 16; and a water distribution system for supplying treated or untreated water to various applications, for example, to an air conditioning system 20 for humidifying the air in an aircraft, for drinking water and shower water purposes, and for toilet flushing purposes  (see Fig. and paragraphs 0018-0021, 0027, and 0032). One of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in various purification steps like passing through the charcoal filters 15 taught by Hoffjan to obtain pure water.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 in view of Rheaume19 by supplying water to the pure water replenishment system from an onboard domestic water supply such as the one taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that water obtained from a turbine exhaust would be pure water, and water obtained from other sources like fresh water from an external fresh water source could be treated in 

Rheaume37 in view of Rheaume19 and Hoffjan does not explicitly teach that the water purification system includes a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module.

KR135 teaches an ultrapure water production apparatus comprising a pretreatment filter unit 100 which may include a particulate filter, an activated carbon filter (reads on an organic filter), reverse osmosis filter units 301 and 302, and an ion exchange module 500 (see Fig. 1, Abstract, and page 1, 3rd and 4th paragraphs).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 in view of Rheaume19 and Hoffjan by substituting/supplementing the water purification system taught by Rheaume37 with an ultrapure water production apparatus comprising a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module, as taught by KR135. The person with ordinary skill in the art would have been motivated to make this modification, because KR135 teaches that its system would be capable of producing ultrapure water.

Regarding claim 21, Rheaume37 discloses supplying pure water to the pure water supply system from a pure water replenishment system having a container 38 filled with pure water (see Fig. 1 and paragraph 0019).

Regarding claim 23, Hoffjan further teaches that a purification process includes an evaporator and condenser stage 14 as well as two active charcoal filters 15, and the output of the filters 15 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by supplying a portion of the water treated within the water purification system to the domestic water supply of the aircraft as taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be better use of various water streams available in the system.

Regarding claim 24, Rheaume37 discloses a pump 36 configured to supply water to the water purification system (see Fig. 1 and paragraph 0010).

Regarding claim 25, Rheaume37 discloses that the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least one of a vehicle fuel tank ullage space, and a vehicle fire suppression system (see paragraph 0001).

Claims 10, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19), US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), and Korean patent application publication no. KR 101859135 (hereinafter called KR135), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2004/0188352 (hereinafter called Dey).  
 
Rheaume37 in view of Rheaume19, Hoffjan and KR135 does not explicitly teach that the water purification system comprises at least one treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source.  

Dey teaches a water purification system comprising inter alia a UV disinfection unit 19 used as a sterilant in the preparation of high-purity water (see Fig. 1 and paragraph 0034).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Rheaume19, Hoffjan and KR135 by adding a treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source as taught by Dey. The person with ordinary skill in the art would have been motivated to make this modification, because Dey teaches that the advantage of the modification would be sterilization of water (see paragraph 0034). 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3, 4, and 20 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-12 of U.S. Patent No. 10,532,311 (the ‘311 patent), in view of French patent application publication no. FR 2949479 (hereinafter called Pascal), US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), and Korean patent application publication no. KR 101859135 (hereinafter called KR135).
Claims 1-5 and 7-11 of the '311 patent teach the following:

Regarding claims 1, 4, and 20 of the instant application, claims 1-5 and 7-12 of the '311 patent teach a system for generating inerting gas on a vehicle, the system comprising: a proton exchange membrane (PEM) inerting system; and a water replenishment system configured to 

Claims 1-5 and 7-12 of the '311 patent do not disclose that the water replenishment system provides pure water to the PEM inerting system, the water purification system is configured to receive water from a domestic water supply onboard the aircraft, wherein the water purification system includes a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module.

Pascal teaches that PEM electrolyzers must be fed with extremely pure water because the impurities pollute the PEM membrane, and therefore, PEM electrolyzers require the use of
water purification systems (see page 3, 5th paragraph). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by claims 1-5 and 7-11 of the '311 patent by adding a water 

Hoffjan teaches a multi-stage water treatment process in a self-contained water using unit wherein contaminated water or gray water and fresh water are collected in a collecting tank 12 (reads on domestic watersupply) onboard the aircraft (see Abstract, Fig. and paragraphs 0009 and 0018),.and water from the collecting tank 12 is fed into a purification process (reads on a water purification system) to treat the water supplied from the domestic water supply and generate desalinated and germ-free water for air humidifying purposes to an air conditioning system (see Fig. and paragraph 0019).

KR135 teaches an ultrapure water production apparatus comprising a pretreatment filter unit 100 which may include a particulate filter, an activated carbon filter (reads on an organic filter), reverse osmosis filter units 301 and 302, and an ion exchange module 500 (see Fig. 1, Abstract, and page 1, 3rd and 4th paragraphs).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by claims 1-5 and 7-11 of the '311 patent by adding a water purification system as taught by Pascal to the water replenishment system taught by claims 1-5 and 7-11 of the '311 patent, supplying water to the pure water replenishment system from a domestic water tank onboard the aircraft as taught by Hoffjan, and substituting the water purification system taught by Rheaume37 with an ultrapure water production apparatus comprising a particulate filter, an organic filter, a reverse osmosis module, and an ion exchange module, as taught by KR135. The person with ordinary skill in the art would have been motivated to make this modification, because Pascal teaches that PEM electrolyzers must be fed with extremely pure water because the impurities pollute the PEM 

Regarding claim 3, claim 9 of the '311 patent further teaches that the pure water replenishment system includes a condensing separator.  

Response to Arguments 

Many of Applicant’s arguments with respect to the rejection of claims 1 and 20 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Other pertinent arguments are addressed below. Applicant remarks are shown in italics below.

Regarding the rejection of claims 1 and 20 under 35 USC 103, Applicants assert in the paragraph spanning pages 10 and 11 of their communication dated 11/08/2021 that Hoffjan does not mention a "domestic water supply."  Applicants' arguments are not persuasive, because the term “domestic water” in the context of an aircraft is interpreted according to the disclosure of the instant application and the applicants’ remarks in their communication dated 08/25/2021.  The applicants state in 2nd paragraph, page 9, of their communication dated 08/25/2021 that “(A) domestic water supply related to a vehicle is a general water supply onboard the vehicle. Such definition is provided in, at least, paragraph [0069] of the ” It has been shown above that Hoffjan teaches an onboard general purpose water supply system, thus teaching a domestic water supply.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795